United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-2330
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                           Dewon Capri Campbell, Jr.

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                   Appeal from United States District Court
                   for the Northern District of Iowa - Eastern
                                 ____________

                          Submitted: November 1, 2022
                           Filed: November 4, 2022
                                 [Unpublished]
                                ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Dewon Campbell appeals the sentence imposed by the district court1 after he
pleaded guilty to a firearm offense. His counsel has moved for leave to withdraw,

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
sentence.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (sentences are reviewed for substantive reasonableness under
deferential abuse of discretion standard; abuse of discretion occurs when court fails
to consider relevant factor, gives significant weight to improper or irrelevant factor,
or commits clear error of judgment in weighing appropriate factors). The record
establishes that the district court adequately considered the sentencing factors listed
in 18 U.S.C. § 3553(a). See United States v. Callaway, 762 F.3d 754, 760 (8th Cir.
2014) (on appeal, within-Guidelines-range sentence may be presumed reasonable).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-